SUMMARY ORDER

Yu Zhu Lin, a native and citizen of China, seeks review of an August 23, 2007 order of the BIA affirming the September 14, 2004 decision of Immigration Judge (“IJ”) Joanna Miller Bukszpan, which denied her applications for asylum and withholding of removal. In re Lin, Yu Zhu, No. A76 126 300 (B.I.A. Aug. 23, 2007), aff'g No. A76 126 300 (Immig. Ct. N.Y. City Sept. 14, 2004). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
In her brief to this Court, Lin challenges, exclusively, the BIA’s denial of her motion to reconsider. Contrary to Lin’s argument, our review is limited to the BIA’s August 2007 denial of her asylum and withholding of removal claims where that is the only decision from which a petition for review was timely filed. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); cf. Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir.2001) (noting that where the alien files a timely petition from the denial of a motion, but not from the underlying affirmance of the removal order, the Court may review only the denial of the motion). Accordingly, we are without jurisdiction to review Lin’s arguments to the extent they challenge the BIA’s denial of her motion to reconsider. See 8 U.S.C. § 1252(b)(1).
Moreover, Lin has waived any challenge to the BIA’s denial of her asylum and withholding of removal claims by failing to raise any relevant argument in her brief to this Court. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 546 n. 8 (2d Cir.2005) (emphasizing that, “[ijssues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal”)(internal quotation marks and citation omitted). Because Lin has waived any challenge to the only decision we are “empowered” to review, the petition for review must be denied. See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.2007) (per curiam).
For the foregoing reasons, the petition for review is DENIED. Any pending motion for a stay of removal in this petition is DISMISSED as moot.